     Case 3:18-cv-01927-JM-MSB Document 167 Filed 08/10/21 PageID.8654 Page 1 of 9



1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10    WORKPLACE TECHNOLOGIES                            Case No.: 18cv1927 JM (MSB)
      RESEARCH, INC.,
11
                                       Plaintiff,       ORDER ON MOTIONS TO SEAL
12
      v.
13
      PROJECT MANAGEMENT INSTITUTE,
14
      INC.,
15                                   Defendant.
16
      PROJECT MANAGEMENT INSTITUTE,
17    INC.,
18                           Counter-Claimant,
19    v.
20    WORKPLACE TECHNOLOGIES
      RESEARCH, INC., et al.,
21
                        Counter-Defendants.
22
23          Presently before the court is Plaintiff Workplace Technologies Research, Inc.
24    (“WTRI”) and Defendant Project Management Institute, Inc. (“PMI”)’s “Joint Motion to
25    Seal Documents.” (Doc. No. 166). For the reasons set forth below, the Parties’ Joint
26    Motion is GRANTED IN PART and DENIED IN PART.
27          The Parties previously filed numerous separate Motions to Seal in connection with
28    their Motions for Summary Judgment and Daubert Motions. (Doc. Nos. 125, 130, 133,
                                                    1
                                                                         18cv1927 JM (MSB)
     Case 3:18-cv-01927-JM-MSB Document 167 Filed 08/10/21 PageID.8655 Page 2 of 9



1     141, 147, 159). On July 6, 2021, the court denied the Parties’ motions without prejudice,
2     finding the Parties had failed to provide compelling reasons to justify their sealing
3     requests. (Doc. No. 165 at 3). As it was evident the Parties had not sufficiently met and
4     conferred prior to filing their separate motions, the court directed the Parties to renew
5     their requests in a joint motion.   Id. at 5-6. On July 16, 2021, in accordance with the
6     court’s order, the Parties filed the instant Joint Motion to Seal. (Doc. No. 166).
7           Here, the Parties are generally seeking to seal portions of expert reports, deposition
8     transcripts, and other exhibits that contain, reference or discuss non-public business
9     information. Id. at 2-, 9-11. WTRI also seeks to seal its “confidential communications”
10    with a third-party, the National Science Foundation (“NSF”), regarding a funding
11    proposal. Id. at 6.   In support of their Joint Motion to Seal, the Parties submitted the
12    declarations of: (1) Dr. Lia DeBello, the CEO, President and Director of Research of
13    WTRI (Doc. No. 166-2); (2) Karen Holloway, a Content Developer at PMI (Doc. No.
14    166-3); and (3) Christopher Mancus, a Technical Manager for Cloud Integration and
15    Core Services at PMI (Doc. No. 166-4). The Parties have not opposed each other’s
16    sealing requests. (See Doc. No. 166).
17           “Documents containing commercially sensitive information have been held
18    sealable in this Circuit.” Orthopaedic Hosp. v. Encore Med., L.P., No. 19-CV-970 JLS
19    (AHG), 2021 WL 1966121, at *2 (S.D. Cal. Apr. 12, 2021) (collecting cases); see also
20    Apple Inc. v. Psystar Corp., 658 F.3d 1150, 1162 (9th Cir. 2011) (“The publication of
21    materials that could result in infringement upon trade secrets has long been considered a
22    factor that would overcome [the] strong presumption” in favor of public access to court
23    records); In re Incretin-Based Therapies Prod. Liab. Litig., No. 13MD2452 AJB (MDD),
24    2021 WL 873290, at *1 (S.D. Cal. Mar. 9, 2021) (“Courts have long acknowledged that
25    the risk of competitive harm through disclosure of confidential and proprietary
26    information warrants maintaining documents under seal, even in light of the general
27    presumption of public access to judicial documents.”).
28
                                                   2
                                                                             18cv1927 JM (MSB)
     Case 3:18-cv-01927-JM-MSB Document 167 Filed 08/10/21 PageID.8656 Page 3 of 9



1           “Even where records do not include trade secrets, they may still be sealed where
2     they could be a source of business information that might harm a litigant’s competitive
3     standing.” Golden Eye Media USA, Inc. v. Trolley Bags UK Ltd., No. 3:18-CV-02109-
4     BEN-LL, 2021 WL 1821376, at *2 (S.D. Cal. Mar. 15, 2021) (quotations omitted).
5     Courts have “routinely found” that “non-public financial, pricing, and strategy
6     information could harm litigants’ competitive standing and grant motions to seal such
7     information.” Monster Energy Co. v. Vital Pharms., Inc., No. EDCV181882JGBSHKX,
8     2019 WL 3099711, at *2 (C.D. Cal. June 17, 2019) (collecting cases).
9           In this case, the court finds the Parties have presented compelling reasons to justify
10    sealing limited portions of the Parties’ exhibits.     Specifically, the exhibits contain
11    confidential, non-public information, including alleged trade secrets regarding PMI’s
12    Flows, the identities of customers, pricing information, internal marketing research, and
13    source code. The court is satisfied the Parties have submitted sufficient factual support
14    that they would be placed at a competitive disadvantage if this information was publicly
15    released. (See Doc. Nos. 166-2 at ¶¶ 2-3; 166-3 at ¶ 8; 166-4 at ¶ 6).
16          The court also finds there are compelling reasons to justify sealing confidential
17    communications between WTRI and NSF. As Dr. DiBello states in her declaration, “[i]f
18    such information was released to the public, potential clients could use the reasoning
19    discussed in those communications as a negotiating tool in potential business transactions
20    with WTRI, to WTRI’s competitive disadvantage.” (Doc. No. 166-2 at ¶ 4). Courts have
21    found such communications with third-parties to be sealable where they could “present a
22    threat of competitive harm” if the terms of these negotiations were disclosed publicly. See
23    Aya Healthcare Servs. v. Amn Healthcare, Inc., No. 17cv205-MMA (MDD), 2020 WL
24    1911502, at *3 (S.D. Cal. Apr. 20, 2020) (agreement reflected terms upon which
25    defendant was willing to do business with its associate vendors); Icon-IP Pty Ltd. v.
26    Specialized Bicycle Components, Inc., No. 12-CV-03844-JST, 2015 WL 984121, at *3
27    (N.D. Cal. Mar. 4, 2015) (disclosing terms of agreement between Defendant and third-
28
                                                   3
                                                                               18cv1927 JM (MSB)
Case 3:18-cv-01927-JM-MSB Document 167 Filed 08/10/21 PageID.8657 Page 4 of 9
Case 3:18-cv-01927-JM-MSB Document 167 Filed 08/10/21 PageID.8658 Page 5 of 9
Case 3:18-cv-01927-JM-MSB Document 167 Filed 08/10/21 PageID.8659 Page 6 of 9
Case 3:18-cv-01927-JM-MSB Document 167 Filed 08/10/21 PageID.8660 Page 7 of 9
Case 3:18-cv-01927-JM-MSB Document 167 Filed 08/10/21 PageID.8661 Page 8 of 9
     Case 3:18-cv-01927-JM-MSB Document 167 Filed 08/10/21 PageID.8662 Page 9 of 9



1                b.    The Parties are further ORDERED to publicly file full, unredacted
2                      copies of all other documents previously lodged under seal.
3          2.    The Clerk of Court shall FILE the following currently lodged documents
4                under seal: (Doc. Nos. 127; 127-1; 127-2; 127-3; 127-5; 127-6; 127-10; 127-
5                11; 127-13; 127-15; 127-17; 129; 129-1; 129-2; 129-4; 129-6; 129-12; 129-
6                13; 129-15; 131-1; 131-3; 131-7; 138-1; 142-1; 142-3; 142-4; 142-5; 148;
7                161; 161-1; 161-4).
8          IT IS SO ORDERED.
9     DATED: August 10, 2021
                                                JEFFREY T. MILLER
10
                                                United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               9
                                                                        18cv1927 JM (MSB)
